[ablsecondamendmentsept20001.jpg]
EXECUTION VERSION SECOND AMENDMENT TO CREDIT AGREEMENT SECOND AMENDMENT TO
CREDIT AGREEMENT (this “Amendment”) dated as of September 13, 2019 among
ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware corporation (the “Company”),
each of the Subsidiaries of the Company identified as “Subsidiary Guarantors” on
the signature pages to the Credit Agreement (the “Subsidiary Guarantors”), the
Lenders (as defined below) party hereto and BMO HARRIS BANK N.A., as
Administrative Agent (the “ABL Administrative Agent”), each of which is a party
to the Existing Credit Agreement (as defined below). WHEREAS, Company, the
Subsidiary Guarantors, the financial institutions from time to time party
thereto as lenders (the “Lenders”) and the ABL Administrative Agent are parties
to that certain Credit Agreement dated as of February 28, 2019 (as amended,
supplemented, or otherwise modified from time to time prior to this Amendment
and as in effect immediately prior to the effectiveness of this Amendment, the
“Existing Credit Agreement”, and as amended by this Amendment and as may be
further amended, supplemented or otherwise modified and in effect from time to
time, the “Amended Credit Agreement”). WHEREAS, the Company and the Subsidiary
Guarantors request that the Lenders and the ABL Administrative Agent amend the
Existing Credit Agreement in certain respects, and the Lenders party hereto and
the ABL Administrative Agent are willing to so amend the Existing Credit
Agreement, as set forth below. NOW THEREFORE, in consideration of the foregoing
and for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto hereby agree as follows: Section 1.
Definitions. Except as otherwise defined in this Amendment, terms defined in the
Amended Credit Agreement are used herein as defined therein. Section 2.
Amendments to the Existing Credit Agreement. From and after the Second Amendment
Effective Date, the Existing Credit Agreement shall be amended as follows: 2.01.
References Generally. References in the Existing Credit Agreement (including
references to the Existing Credit Agreement as amended hereby) to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein” and
“hereof”) and each reference to the Existing Credit Agreement in the other Loan
Documents (and indirect references such as “thereunder”, “thereby”, “therein”
and “thereof”) shall be deemed to be references to the Existing Credit Agreement
as amended hereby. 2.02. Amended Language. (a) Section 7.02(f) of the Existing
Credit Agreement is amended and restated as follows: (f) on or before September
30, 2019, Borrower Agent shall deliver to Administrative Agent, in form and
substance reasonably acceptable to the Administrative Agent, a reasonably
detailed plan for achieving the Company’s stated liquidity goals and objectives
in connection with its go-forward business plan and strategy, which may include
the sale of certain assets; and (b) Section 8.05(b) of the Existing Credit
Agreement is amended and restated as follows: AmericasActive:13952845.2



--------------------------------------------------------------------------------



 
[ablsecondamendmentsept20002.jpg]
(b) Dispositions (including Equipment, and the capital securities and other
Equity Interests or other assets of Subsidiaries) for at least Fair Market Value
(as determined by the Board of Directors of the Company if the Fair Market Value
is reasonably likely to be more than $1,000,000) so long as (i) the net book
value of all assets sold or otherwise disposed of in any fiscal year by the
Company and its Subsidiaries, in the aggregate, does not constitute a
substantial portion of the property of the Company and its Subsidiaries taken as
a whole or otherwise exceed 0% of the net book value of the consolidated assets
of the Company and its Subsidiaries as of the last day of the preceding fiscal
year (ii) no Event of Default has occurred and is continuing at the time of such
Disposition, and (iii) all proceeds thereof are applied in accordance with
Section 2.06(c); and Section 3. Representations and Warranties of the Loan
Parties. The Loan Parties represent and warrant to the ABL Administrative Agent
and the Lenders that as of the Second Amendment Effective Date: 3.01. each of
the representations and warranties set forth in the Amended Credit Agreement and
in the other Loan Documents are true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all respects (or in all
material respects for such representations and warranties that are not by their
terms already qualified as to materiality) as of such earlier date, and except
that for purposes of this Section 3.01, (i) the representations and warranties
contained in Section 6.05(a) and (c) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (a)
of Section 7.01 of the Amended Credit Agreement and (ii) the representations and
warranties contained in Section 6.05(b) of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to clause (b)
of Section 7.01 of the Amended Credit Agreement; and 3.02. both immediately
before and after giving effect to this Amendment and the transactions
contemplated hereby, no Default shall have occurred and be continuing, or would
result therefrom. Section 4. Conditions Precedent to this Amendment. This
Amendment shall become effective as of the date, upon which each of the
following conditions precedent shall be satisfied or waived (the “Second
Amendment Effective Date”): 4.01. Amendment. The ABL Administrative Agent shall
have received counterparts of this Amendment, executed by the Loan Parties, the
ABL Administrative Agent and the Required Supermajority Lenders. 4.02. Term Loan
Amendment. The ABL Administrative Agent shall have received a fully executed
copy of the Second Amendment to the Term Loan Agreement with substantially
similar amendments to this Amendment and otherwise in form and substance
acceptable to the ABL Administrative Agent. 4.03. Costs and Expenses. The
Company shall have paid all reasonable and documented out- of-pocket costs and
expenses of the ABL Administrative Agent in connection with this Amendment.
Section 5. Reference to and Effect Upon the Existing Credit Agreement. 2



--------------------------------------------------------------------------------



 
[ablsecondamendmentsept20003.jpg]
5.01. Except as specifically amended or waived above, the Existing Credit
Agreement and the other Loan Documents shall remain unchanged and in full force
and effect and are hereby ratified and confirmed. 5.02. The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the ABL Administrative Agent or any Lender under the Existing
Credit Agreement or any Loan Document, nor constitute a waiver of any provision
of the Existing Credit Agreement or any Loan Document, except as specifically
set forth herein. Section 6. Ratification of Liability. As of the Second
Amendment Effective Date, the Company and the other Loan Parties, as debtors,
grantors, pledgors, guarantors, assignors, or in other similar capacities in
which such parties grant liens or security interests in their properties or
otherwise act as accommodation parties or guarantors, as the case may be, under
the Loan Documents to which they are a party, hereby ratify and reaffirm all of
their payment and performance obligations and obligations to indemnify,
contingent or otherwise, under each of such Loan Documents to which they are a
party, and ratify and reaffirm their grants of liens on or security interests in
their properties pursuant to such Loan Documents to which they are a party,
respectively, as security for the Obligations, and as of the Second Amendment
Effective Date, each such Person hereby confirms and agrees that such liens and
security interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Amendment, the Amended Credit Agreement or any other
Loan Document. As of the Second Amendment Effective Date, the Company and the
other Loan Parties further agree and reaffirm that the Loan Documents to which
they are parties now apply to all Obligations as defined in the Amended Credit
Agreement (including, without limitation, all additional Obligations hereafter
arising or incurred pursuant to or in connection with this Amendment, the
Amended Credit Agreement or any other Loan Document). As of the Second Amendment
Effective Date, the Company and the other Loan Parties (a) further acknowledge
receipt of a copy of this Amendment, (b) consent to the terms and conditions of
same, and (c) agree and acknowledge that each of the Loan Documents to which
they are a party remain in full force and effect and is hereby ratified and
confirmed. Section 7. Miscellaneous. Except as herein provided, the Existing
Credit Agreement shall remain unchanged and in full force and effect. This
Amendment is a Loan Document for all purposes of the Amended Credit Agreement.
This Amendment may be executed in any number of counterparts, and by different
parties hereto on separate counterpart signature pages, and all such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of a counterpart signature page by facsimile transmission
or by e-mail transmission of an Adobe portable document format file (also known
as a “PDF” file) shall be effective as delivery of a manually executed
counterpart signature page. Section headings used in this Amendment are for
reference only and shall not affect the construction of this Amendment. Section
8. GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND DUTIES OF THE PARTIES
HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF ILLINOIS. Section 9. Release and Waiver. The Loan Parties each do
hereby release the ABL Administrative Agent and each of the Lenders and each of
their officers, directors, employees, agents, attorneys, personal
representatives, successors, predecessors and assigns from all manner of
actions, cause and causes of action, suits, deaths, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, controversies, agreements,
promises, variances, trespasses, damages, judgments, executions, claims and
demands, whatsoever, in law or in equity, and particularly, without limiting the
generality of the foregoing, in connection with the Amended Credit Agreement and
the other Loan Documents and any agreements, documents and instruments relating
to the Amended Credit Agreement and the other Loan 3



--------------------------------------------------------------------------------



 
[ablsecondamendmentsept20004.jpg]
Documents and the administration of the Amended Credit Agreement and the other
Loan Documents, all indebtedness, obligations and liabilities of the Loan
Parties to the ABL Administrative Agent or any Lender and any agreements,
documents and instruments relating to the Amended Credit Agreement and the other
Loan Documents (collectively, the “Claims”), which the Loan Parties now have
against the ABL Administrative Agent or any Lender or ever had, or which might
be asserted by their heirs, executors, administrators, representatives, agents,
successors, or assigns based on any Claims which exist on or at any time prior
to the date of this Amendment. The Loan Parties expressly acknowledge and agree
that they have been advised by counsel in connection with this Amendment and
that they each understand that this Section 10 constitutes a general release of
the ABL Administrative Agent and the Lenders and that they each intend to be
fully and legally bound by the same. The Loan Parties further expressly
acknowledge and agree that this general release shall have full force and effect
notwithstanding the occurrence of a breach of the terms of this Amendment or an
Event of Default or Default under the Amended Credit Agreement. [signature pages
follow] 4



--------------------------------------------------------------------------------



 
[ablsecondamendmentsept20005.jpg]




--------------------------------------------------------------------------------



 
[ablsecondamendmentsept20006.jpg]




--------------------------------------------------------------------------------



 
[ablsecondamendmentsept20007.jpg]




--------------------------------------------------------------------------------



 
[ablsecondamendmentsept20008.jpg]




--------------------------------------------------------------------------------



 
[ablsecondamendmentsept20009.jpg]




--------------------------------------------------------------------------------



 